Modified and Affirmed and Opinion Filed August 1, 2022




                                     S  In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00452-CR

                  ABDULSATAR ABDULRAHMAN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                On Appeal from the 363rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-23889-W

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      Following Abdulsatar Abdulrahman’s open plea of guilty to the offense of

arson of a habitation, the trial court sentenced him to seven years’ imprisonment. He

asserts the trial court’s judgment should be reformed “to reflect the correct statute of

conviction.” We affirm the trial court’s judgment as modified in this memorandum

opinion. See TEX. R. APP. P. 47.4.

      A judgment must reflect the offense for which the defendant was convicted.

TEX. CODE CRIM. PROC. art. 42.01, § 1(13). There are multiple methods of

committing the offense of arson. See TEX. PENAL CODE § 28.02(a). Subsection
(a)(2)(A) states that a person commits arson “if the person starts a fire . . . or causes

an explosion with intent to destroy or damage . . . any building, habitation, or

vehicle . . . knowing that it is within the limits of an incorporated city or town.”

Subsection (d)(2) states, “An offense under Subsection (a) is a felony of the second

degree, except that the offense is a felony of the first degree if it is shown on the trial

of the offense that . . . the property intended to be damaged or destroyed by the actor

was a habitation or a place of assembly or worship.”

      Mr. Abdulrahman confessed to the indictment’s allegation that “with intent to

damage and destroy a habitation,” he “start[ed] a fire and cause[d] an

explosion . . . knowing that said habitation was within the limits of an incorporated

city.” The record shows the trial court convicted him of “ARSON HABITATION

WORSHIP,” which his plea agreement and the judgment describe as a first-degree

felony. The trial court’s judgment states, “Statute for offense: 28.02(D)(2) Penal

Code.”

      Mr. Abdulrahman asserts the judgment “should be reformed to reflect that [he]

was convicted of arson pursuant to ‘28.02(a)(2)(A) Penal Code,’” because “[t]he

offense of arson of a habitation is actually set out in” that subsection. The State

asserts it “is not opposed to this Court modifying the judgment to include the

additional applicable subsection of the statute under which Appellant was convicted

for first-degree arson of a habitation.”



                                           –2–
      This Court “has the power to correct and reform the judgment of the court

below to make the record speak the truth when it has the necessary data and

information to do so.” Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas

1991, pet. ref’d); accord Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993). Here, the judgment’s “description of the statute of offense is not as precise as

it could be.” Williams v. State, No. 05-20-00939-CR, 2022 WL 354587, at *2 (Tex.

App.—Dallas Feb. 7, 2022, no pet.) (mem. op., not designated for publication).

      We sustain Mr. Abdulrahman’s issue and modify the trial court’s judgment to

state that he was convicted under “Penal Code § 28.02(a)(2)(A), § 28.02(d)(2).” See

id.; see also Sikes v. State, No. 05-20-01126-CR, 2022 WL 1769115, at *2–3 (Tex.

App.—Dallas June 1, 2022, no pet.) (mem. op., not designated for publication)

(modifying trial court’s judgment sua sponte to include specific statutory section

describing offense instead of only the provision regarding enhancement and

penalties).

      We affirm the trial court’s judgment as modified.




                                            /Cory L. Carlyle/
210452f.u05                                 CORY L. CARLYLE
Do Not Publish                              JUSTICE
Tex. R. App. P. 47.2(b)




                                         –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ABDULSATAR ABDULRAHMAN,                       On Appeal from the 363rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F18-23889-W.
No. 05-21-00452-CR          V.                Opinion delivered by Justice Carlyle.
                                              Justices Myers and Goldstein
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, we MODIFY the trial court’s
judgment to state that the “Statute for offense” is “Penal Code § 28.02(a)(2)(A),
§ 28.02(d)(2).”

      As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 1st day of August, 2022.




                                        –4–